EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. James Finder on January 28, 2022.

The application has been amended as follows: 
The set of claims submitted August 25, 2021 is relied upon for the amendment below.
On line 8 of Claim 1, please delete the word “namely” and replace it with the phrase “the single filter being”.
On line 14 of Claim 18, please delete the word “namely” and replace it with the phrase “the single filter being”.
On line 1 of Claim 20, please delete the phrase “The substrate treating apparatus” and replace it with the phrase “The filter coupling device”

Response to Arguments
Applicant’s arguments filed August 25, 2021 in the previous Advisory Action response and in the subsequent RCE submission filed October 22, 2021 have been fully considered and are persuasive.  The previous prior art rejection has been withdrawn.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after withdrawing the previous prior art rejections for the reasons explained above, the Examiner conducted further searching and consideration of prior art in the relevant fields of endeavor.  After doing so, the Examiner has concluded that the claimed invention of independent Claims 1 & 18 is allowable over the closest prior art, including Reid, Zerger, and Park, because they do not disclose using one single filter at a time within the claimed filter holder which is exchanged within that filter holder for another differently shaped filter.   Furthermore, the Examiner notes that newly found prior art reference Lam et al., (“Lam”, US 2015/0114896), discloses re-configuring the same filter holder to correspond to different types of filters, but does not explicitly disclose the arrangement claimed of “a 1 & 18.
Thus, the Examiner allows Claims 1-10, 18 & 20-23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779